      Case 2:20-cv-00076-KJM-DB Document 5 Filed 01/12/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    YEGOROV DMITRIY,                                   No. 2:20-cv-0076 KJM DB PS
12                       Plaintiff,
13            v.                                         ORDER
14    FEDERAL COURT and EASTERN
      DISTRICT,
15

16                       Defendants,
17

18          Plaintiff is proceeding pro se in the above-entitled action. The matter was referred to a

19   United States Magistrate Judge as provided by Local Rule 302(c)(21).

20          On October 13, 2020, the magistrate judge filed findings and recommendations, which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within thirty days after service of the findings and

23   recommendations. The thirty-day period has expired, and plaintiff has not filed any objections to

24   the findings and recommendations.

25          Although it appears from the docket that plaintiff’s copy of the findings and

26   recommendations was returned as undeliverable, plaintiff was properly served. It is the plaintiff’s

27   responsibility to keep the court apprised of plaintiff’s current address at all times. Pursuant to

28   Local Rule 182(f), service of documents at the record address of the party is fully effective.
                                                        1
      Case 2:20-cv-00076-KJM-DB Document 5 Filed 01/12/21 Page 2 of 2


 1           The court presumes that any findings of fact are correct. See Orand v. United States,
 2   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed
 3   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law
 4   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court
 5   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 6   supported by the record and by the proper analysis.
 7           Accordingly, IT IS HEREBY ORDERED that:
 8           1. The findings and recommendations filed October 13, 2020 (ECF No. 4) are adopted in
 9   full; and
10           2. This action is dismissed without prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).
11   DATED: January 11, 2021.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
